Shaepsteix, J.:
It is not necessary to determine in this case whether Francis W. Paty, from whom the plaintiffs deraign title, was a citizen of the United States or not, because it is well settled in this State, that under the laws of Mexico, which were in force in California at the time of his father’s death, aliens could inherit real estate. (Ramirez v. Kent, 2 Cal. 560; People v. Folsom, 5 id. 373; Merle v. Mathews, 26 id. 477; Racouillat v. Sonsevain, 32 id. 386.)
The title of Francis W. Paty was not affected by the deeds of Gleeson and Mrs. Daley. That was determined in Paty v. Smith, 50 Cal. 153. " Of the estate left by his father, Francis W. inherited one-sixth from his father direct, and one-twelfth from a deceased brother, which together constitutes one-fourth of the estate of which his father died seized. At the time of the purchase of the premises in controversy by William Paty, he and his brother, John Paty, were partners, and the purchase was made with partnership funds and on partnership account, although the conveyance was made to William, individually. He held it, however, in trust for the partnership, and that trust might have been enforced against his administrators and heirs, but not against a bona fide purchaser from the latter without notice; and it is not claimed that the plaintiffs had actual or constructive notice of the trust, but that they had notice of facts sufficient to put them upon inquiry, which they omitted to make, and that they are, therefore chargeable with knowledge *325of all that they might have ascertained by prosecuting such inquiry. The circumstance of the defendant being in possession of the premises is relied upon by the appellant as sufficient to have put the plaintiffs upon inquiry; but the Court finds that such possession was not, prior to the commencement of this action, adverse to the claim of the plaintiffs or their grantors. Such being the fact, it was unnecessary for them to make any inquiry in regard to the defendant’s possession. If it was not under a claim hostile to the title which they were about to pm> chase, they could not be affected by it.
Judgment and order affirmed.
Ross, J., concurred.
Morrison, C. J., concurred in the judgment.